The plaintiff, an attorney of the court, brought a suit against the defendant for saying these words of him: Thou art *a knave upon record, aforgering knave, and he was found guilty, and £ 6 damages were given. And
Jermyn moved in arrest of judgment, that the words are not actionable. If he had said: Thou art a forging attorney, no doubt the action would lie, as if a man says of a Judge: Thou art a corrupt Judge, an action lies. But here it does not appear that there was any communication or any discourse of the plaintiff as an attorney. And the word Knave is no slander; for I have heard Lord Coke say that knave in the Saxon language signifies merelyan evil child. 18 Jac. Sir William Broker alleged that he was nobly born, and I. S. said of him: Thou art a cousener, and dost live by cousening:
held not actionable. And he said, there is no such a word as forgering. If one says to another: Thou art an outfooter, which in Cumberland signifies athief, it is not actionable here.
The parties made the matter up; so the court did not speak to it. But JONES, J., said, 28 El.: Judge Francis' brother said: Thou hast forged myfather's will to deceive me. Held actionable. Palmer, 441; Poph., 177; 2 Cr., 427.